The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Attached Continuation Sheet (from 12):


Response to Arguments
Applicant argues (Remarks, pages 2 – 5):
Cyclodextrins are naturally occurring clathrates and have cavities which are hydrophilic on the outside and lipophilic on the inside and form inclusion compounds with hydrophobic molecules. The hydrophilic exterior gives cyclodextrins their solubility in aqueous solutions, while the lipophilic interior or cavity provides an environment which is often attractive to other hydrophobic molecules. Cyclodextrins can take up the entirety of a molecule or only a part thereof into the cavity to improve the solubility of the poorly water-soluble drug.
 
However, not all molecules can form inclusion compounds with cyclodextrin. Only 
molecules with appropriate physical and chemical properties, such as structure, size, polarity, and charge, can enter the cavity of cyclodextrins to form inclusion compounds. That is, the solubilization of a poorly water-soluble drug depends on how well the drug molecule fits into the cyclodextrin cavity. Whether the additives can improve the solubility of the drug also depends on the interaction between the additives and the drug molecules.
 
For example, Basavaraj found that inclusion ternary complex of DRF-4367 with HP CD and meglumine showed significant improvement in dissolution compared with uncomplexed drug and binary system (Abstract, page 443). It can be hypothesized that multiple factors contribute to the ternary complex formation, and specific interaction of meglumine with sulfanamide group of DRF-4367 and hydrogen bonding with the host could be cited as probable reasons for improvement in complexation efficiency and solubilization (page 447, right column,2 lines 9-14). It can be seen that the specific interaction of meglumine with the drug and formation of hydrogen bonding between them depends on the molecular structure of the drug. 

Thus, there is no universally applicable additive/auxiliary for improving the solubility of poorly water-soluble drugs, which depends on the structure of the drug. And the solubility enhancement strategy of a particular drug must be studied and analyzed on a case-by-case manner. 

There is still a high degree of unpredictability with regard to whether cyclodextrins and meglumine will improve the solubility of a particular drug, such as for example ST-246. 


hydoxypropyl-β-cyclodextrin as cosolvents can improve the solubility of a poorly water-soluble drug including polydatin, RDF-4367, sulfamerazine, indomethacin, quercetin and PXD-101, one of ordinary skill in the art would not have been motivated to refer to the disclosures of Yao, Basavaraj, Aloisio, Lee, and Bastin due to the significant difference in the structure of the respective molecules. 

In particular, polydatin (disclosed by Yao) has 2 benzene rings and a tetrahydropyran 
ring;RDF-4367 (disclosed by Basavaraj) has 2 benzene rings and a pyrazole ring; sulfamerazine (disclosed by Aloisio) has a benzene ring and a pyrimidine ring; indomethacin (disclosed by Aloisio) has a benzene ring and a indole ring; quercetin (disclosed by Lee) has a benzene ring and a benzopyran ring; and PXD-101 (disclosed by Bastin) has 2 benzene rings. The above compounds have the same characteristics, that is, all cyclic structures contained in which are planar molecules and aromatic structures.
 
In addition, the above compounds have a sulfonamide group and/or at least one hydroxyl group. A specific interaction can be formed between the sulfonamide group and meglumine, and the hydrogen bonding can be formed between the hydroxyl group of the above compounds and the hydroxyl group of meglumine.
 
Whereas, in the present application, Tecovirimat has a 4,6-ethenocycloprop[f]isoindol group that has a complex spatial structure including an endocyclic ring and three fused rings, which is significantly different from the above compounds disclosed by Yao, Basavaraj, Aloisio, Lee, and Bastin. Furthermore, there is no sulfonamide group and/or hydroxyl group in the structure of Tecovirimat.
 
There are significant differences between Tecovirimat of the present invention and the4 
above compounds in the prior art cited by the Examiner in terms of spatial structure and active groups, which usually lead to significant differences in their physical and chemical properties including interaction with meglumine and solubility characteristics.
 
Therefore, although the combination of meglumine and cyclodextrin can increase the 
solubility of the above five compounds in water, one of ordinary skill in the art could not predict that the combination of meglumine and cyclodextrin can increase the solubility of any other compounds in water, particularly Tecovirimat, which is significantly different in spatial structure and active groups from the above five compounds. Based on the structural differences, one of ordinary skill in the art would not have reasonably and successfully predicted that the combination of meglumine and cyclodextrin can improve the solubility of Tecovirimat, and readily reach the subject matter of claim 1. 

These arguments have been carefully considered but are not found to be persuasive.  First the argument that “not all molecules can form inclusion compounds with cyclodextrin. Only molecules with appropriate physical and chemical properties, such as structure, size, polarity, and charge” is not persuasive because” Tyavanagimatt, the primary reference, discloses that cyclodextrins “form inclusion complexes with a wide variety of lipophilic molecules or portions thereof, which "fit" into the cavity while predictably form an inclusion complex with cyclodextrins.  
Second, Applicant’s arguments regarding the alleged unpredictability of whether a combination of cyclodextrin and meglumine would predictability improve the aqueous solubility of Tecovirimat in view of the alleged differences in the structural features of the compounds disclosed by Yao, Basavaraj, Aloisio, Lee and Bastin were previously addressed on pages 10 – 13 of the Office Action mailed 5/3/2021, and are of record, and reproduced below:
The Examiner agrees with Applicant that the structures that exhibited improved aqueous solubility in the presence of meglumine and cyclodextrin, as disclosed by the cited prior art exhibit some structural dissimilarities from each other and from Tecovirimat.  However, Applicant’s statements that “Tecovirimat which is significantly different in structure from the above five compounds, in water” and the resulting conclusion that “one of ordinary skill in the art would readily know that Tecovirimat and the above compounds have different dissolution profiles in water” and “one of ordinary skill in the art facing the technical problem of enhancing solubility of Tecovirimat in water would not turn to any one of disclosures of Yao, Basavaraj, Aloisio, Lee and Bastin” appears to be a mere argument of counsel and is unsupported by any evidence which would lead one of ordinary skill to such a conclusion.   As discussed in MPEP 2145(I): 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration..

Applicant asserts, but has failed to provide factual evidence or data explaining why any specific structural feature of Tecovirimat, would have led one of ordinary skill in the art, cognizant of the prior art teachings of Yao, Basavaraj, Aloisio, Lee and Bastin, each of which disclose hydrophobic structurally diverse compounds that exhibit improved aqueous solubility in the presence of meglumine and a cyclodextrin, not to turn to any one of said references, with a reasonable expectation that formulating Tecovirimat with meglumine and a cyclodextrin would improve the aqueous solubility of Tecovirimat.

/DENNIS HEYER/Primary Examiner, Art Unit 1628